                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL                                   JS-6
 Case No.          CV18-5830-CAS(GJSx)                                                 Date   October 11, 2018
 Title             UNITED STATES OF AMERICA v. CHERYL BRANCH



 Present: The                    CHRISTINA A. SNYDER, UNITED STATES DISTRICT JUDGE
 Honorable
                    Catherine M. Jeang                                                Laura Elias
                        Deputy Clerk                                        Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                          Not Present                                                 Not Present
 Proceedings:                 (IN CHAMBERS) - STATUS REPORT BY THE UNITED STATES (Filed
                              10/11/18)[8]

      The Court is in receipt of the above-referenced Status Report[8] filed October 11,
2018. Upon the Court’s review of the United States Status Report, the Court hereby
dismisses the above-entitled action.

         IT IS SO ORDERED.




                                                                                               00          :    00

                                                               Initials of Preparer                    CMJ




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                         Page 1 of 1
